
  Bhutan 2008
  
  

  

  


Preamble


WE, the people of Bhutan:


BLESSED by the Triple Gem, the protection of our guardian deities, the wisdom of our leaders, the everlasting fortunes of the Pelden Drukpa and the guidance of His Majesty the Druk Gyalpo Jigme Khesar Namgyel Wangchuck;


SOLEMNLY pledging ourselves to strengthen the sovereignty of Bhutan, to secure the blessings of liberty, to ensure justice and tranquility and to enhance the unity, happiness and well-being of the people for all time;


DO HEREBY ordain and adopt this Constitution for the Kingdom of Bhutan on the Fifteenth Day of the Fifth Month of the Male Earth Rat Year corresponding to the Eighteenth Day of July, Two Thousand and Eight.



Article 1. Kingdom of Bhutan




1. Bhutan is a Sovereign Kingdom and the Sovereign power belongs to the people of Bhutan.




2. The form of Government shall be that of a Democratic Constitutional Monarchy.




3. The international territorial boundary of Bhutan is inviolable and any alteration of areas and boundaries thereof shall be done only with the consent of not less than three-fourths of the total number of members of Parliament.




4. The territory of Bhutan shall comprise twenty Dzongkhags with each Dzongkhag consisting of Gewogs and Thromdes. Alteration of areas and boundaries of any Dzongkhag or Gewog shall be done only with the consent of not less than three-fourths of the total number of members of Parliament.




5. The National Flag and the National Emblem of Bhutan shall be as specified in the First Schedule of this Constitution.




6. The National Anthem of Bhutan shall be as specified in the Second Schedule of this Constitution.




7. The National Day of Bhutan shall be the Seventeenth Day of December of each year.




8. Dzongkha is the National Language of Bhutan.




9. This Constitution is the Supreme Law of the State.




10. All laws in force in the territory of Bhutan at the time of adopting this Constitution shall continue until altered, repealed or amended by Parliament. However, the provisions of any law, whether made before or after the coming into force of this Constitution, which are inconsistent with this Constitution, shall be null and void.




11. The Supreme Court shall be the guardian of this Constitution and the final authority on its interpretation.




12. The rights over mineral resources, rivers, lakes and forests shall vest in the State and are the properties of the State, which shall be regulated by law.




13. There shall be separation of the Executive, the Legislature and the Judiciary and no encroachment of each other's powers is permissible except to the extent provided for by this Constitution.



Article 2. The Institution of Monarchy




1. His Majesty the Druk Gyalpo is the Head of State and the symbol of unity of the Kingdom and of the people of Bhutan.




2. The Chhoe-sid-nyi of Bhutan shall be unified in the person of the Druk Gyalpo who, as a Buddhist, shall be the upholder of the Chhoe-sid.




3. The title to the Golden Throne of Bhutan shall vest in the legitimate descendants of Druk Gyalpo Ugyen Wangchuck as enshrined in the inviolable and historic Gyenja of the Thirteenth Day, Eleventh Month of the Earth Monkey Year, corresponding to the Seventeenth Day of December, Nineteen Hundred and Seven and shall:







a.
Pass only to children born of lawful marriage;






b.
Pass by hereditary succession to the direct lineal descendants on the abdication or demise of the Druk Gyalpo, in order of seniority, with a prince taking precedence over a princess, subject to the requirement that, in the event of shortcomings in the elder prince, it shall be the sacred duty of the Druk Gyalpo to select and proclaim the most capable prince or princess as heir to the Throne;






c.
Pass to the child of the Queen who is pregnant at the time of the demise of the Druk Gyalpo if no heir exists under section 3(b);






d.
Pass to the nearest collateral line of the descendants of the Druk Gyalpo in accordance with the principle of lineal descent, with preference being given for elder over the younger, if the Druk Gyalpo has no direct lineal descendant;






e.
Not pass to children incapable of exercising the Royal Prerogatives by reason of physical or mental infirmity; and






f.
Not pass to a person entitled to succeed to the Throne who enters into a marriage with a person other than a natural born citizen of Bhutan.






4. The successor to the Throne shall receive dar from the Machhen of Zhabdrung Ngawang Namgyal at Punakha Dzong and shall be crowned on the Golden Throne.




5. Upon the ascension of the Druk Gyalpo to the Throne, the members of the Royal Family, the members of Parliament and the office holders mentioned in section 19 of this Article shall take an Oath of Allegiance to the Druk Gyalpo.




6. Upon reaching the age of sixty-five years, the Druk Gyalpo shall step down and hand over the Throne to the Crown Prince or Crown Princess, provided the Royal Heir has come of age.




7. There shall, subject to the provision of section 9 of this Article, be a Council of Regency when:







a.
The successor to the Throne has not attained the age of twenty-one years;






b.
The Druk Gyalpo has temporarily relinquished, by Proclamation, the exercise of the Royal Prerogatives; or






c.
It has been resolved by not less than three-fourths of the total number of members of Parliament in a joint sitting that the Druk Gyalpo is unable to exercise the Royal Prerogatives by reason of temporary physical or mental infirmity.






8. The Council of Regency shall collectively exercise the Royal Prerogatives and the powers vested in the Druk Gyalpo under this Constitution and shall be composed of:







a.
A senior member of the Royal Family nominated by the Privy Council;






b.
The Prime Minister;






c.
The Chief Justice of Bhutan;






d.
The Speaker;






e.
The Chairperson of the National Council; and






f.
The Leader of the Opposition Party.






9. In the case specified under section 7(b) or 7(c) of this Article, the descendant of the Druk Gyalpo, who is the heir presumptive, shall, instead of the Council of Regency, become Regent by right, if the heir presumptive has attained the age of twenty-one years.




10. The members of the Council of Regency shall take an Oath of Allegiance before Parliament to faithfully discharge their duties.




11. When the successor to the Throne attains the age of twenty-one years or when the Druk Gyalpo resumes the exercise of the Royal Prerogatives under sections 7(a) and 7(b) of this Article, notice shall be given by Proclamation. However, when the Druk Gyalpo regains the ability to exercise the Royal Prerogatives under section 7(c) of this Article, notice shall be given to that effect by resolution of Parliament.




12. The members of the Royal Family shall be the reigning and past Monarchs, their Queens and the Royal Children born of lawful marriage.




13. The Druk Gyalpo and the members of the Royal Family shall be entitled to:







a.
Annuities from the State in accordance with a law made by Parliament;






b.
All rights and privileges including the provision of palaces and residences for official and personal use; and






c.
Exemption from taxation on the royal annuity and properties provided for by sections 13(a) and 13(b) of this Article.






14. There shall be a Privy Council, which shall consist of two members appointed by the Druk Gyalpo, one member nominated by the Lhengye Zhungtshog and one member nominated by the National Council. The Privy Council shall be responsible for:







a.
All matters pertaining to the privileges of the Druk Gyalpo and the Royal Family;






b.
All matters pertaining to the conduct of the Royal Family;






c.
Rendering advice to the Druk Gyalpo on matters concerning the Throne and the Royal Family;






d.
All matters pertaining to crown properties; and






e.
Any other matter as may be commanded by the Druk Gyalpo.






15. The Druk Gyalpo shall not be answerable in a court of law for His actions and His person shall be sacrosanct.




16. The Druk Gyalpo, in exercise of His Royal Prerogatives, may:







a.
Award titles, decorations, dar for Lhengye and Nyi-Kyelma in accordance with tradition and custom;






b.
Grant citizenship, land kidu and other kidus;






c.
Grant amnesty, pardon and reduction of sentences;






d.
Command Bills and other measures to be introduced in Parliament; and






e.
Exercise powers relating to matters which are not provided for under this Constitution or other laws.






17. The Druk Gyalpo may promote goodwill and good relations with other countries by receiving state guests and undertaking state visits to other countries.




18. The Druk Gyalpo shall protect and uphold this Constitution in the best interest and for the welfare of the people of Bhutan.




19. The Druk Gyalpo shall, by warrant under His hand and seal, appoint:







a.
The Chief Justice of Bhutan in accordance with section 4 of Article 21;






b.
The Drangpons of the Supreme Court in accordance with section 5 of Article 21;






c.
The Chief Justice of the High Court in accordance with section 11 of Article 21;






d.
The Drangpons of the High Court in accordance with section 12 of Article 21;






e.
The Chief Election Commissioner and Election Commissioners in accordance with section 2 of Article 24;






f.
The Auditor General in accordance with section 2 of Article 25;






g.
The Chairperson and members of the Royal Civil Service Commission in accordance with section 2 of Article 26;






h.
The Chairperson and members of the Anti-Corruption Commission in accordance with section 2 of Article 27;






i.
The heads of the Defence Forces from a list of names recommended by the Service Promotion Board;






j.
The Attorney General in accordance with section 2 of Article 29;






k.
The Governor of the Central Bank of Bhutan on the recommendation of the Prime Minister;






l.
The Chairperson of the Pay Commission in accordance with section 1 of Article 30;






m.
The Cabinet Secretary on the recommendation of the Prime Minister;






n.
The Secretary General of the respective Houses on the recommendation of the Royal Civil Service Commission;






o.
Ambassadors and Consuls on the recommendation of the Prime Minister;






p.
The Secretaries to the Government on the recommendation of the Prime Minister who shall obtain nominations from the Royal Civil Service Commission on the basis of merit and seniority and in accordance with other relevant rules and regulations; and






q.
Dzongdags on the recommendation of the Prime Minister who shall obtain nominations from the Royal Civil Service Commission.






20. The Druk Gyalpo shall abdicate the Throne for willful violations of this Constitution or for being subject to permanent mental disability, on a motion passed by a joint sitting of Parliament in accordance with the procedure as laid down in sections 21, 22, 23, 24 and 25 of this Article.




21. The motion for abdication shall be tabled for discussion at a joint sitting of Parliament if not less than two-thirds of the total number of the members of Parliament submits such a motion based on any of the grounds in section 20 of this Article.




22. The Druk Gyalpo may respond to the motion in writing or by addressing the joint sitting of Parliament in person or through a representative.




23. The Chief Justice of Bhutan shall preside over the joint sitting of Parliament mentioned in section 21 of this Article.




24. If, at such joint sitting of Parliament, not less than three-fourths of the total number of members of Parliament passes the motion for abdication, then such a resolution shall be placed before the people in a National Referendum to be approved or rejected.




25. On such a resolution being approved by a simple majority of the total number of votes cast and counted from all the Dzongkhags in the Kingdom, the Druk Gyalpo shall abdicate in favour of the heir apparent.




26. Parliament shall make no laws or exercise its powers to amend the provisions of this Article and section 2 of Article 1 except through a National Referendum.



Article 3. Spiritual Heritage




1. Buddhism is the spiritual heritage of Bhutan, which promotes the principles and values of peace, non-violence, compassion and tolerance.




2. The Druk Gyalpo is the protector of all religions in Bhutan.




3. It shall be the responsibility of religious institutions and personalities to promote the spiritual heritage of the country while also ensuring that religion remains separate from politics in Bhutan. Religious institutions and personalities shall remain above politics.




4. The Druk Gyalpo shall, on the recommendation of the Five Lopons, appoint a learned and respected monk ordained in accordance with the Druk-lu, with the nine qualities of a spiritual master and accomplished in ked-dzog, as the Je Khenpo.




5. His Holiness the Je Khenpo shall, on the recommendation of the Dratshang Lhentshog, appoint monks with the nine qualities of a spiritual master and accomplished in ked-dzog as the Five Lopons.




6. The members of the Dratshang Lhentshog shall comprise:







a.
The Je Khenpo as Chairman;






b.
The Five Lopons of the Zhung Dratshang; and






c.
The Secretary of the Dratshang Lhentshog who is a civil servant.






7. The Zhung Dratshang and Rabdeys shall continue to receive adequate funds and other facilities from the State.



Article 4. Culture




1. The State shall endeavour to preserve, protect and promote the cultural heritage of the country, including monuments, places and objects of artistic or historic interest, Dzongs, Lhakhangs, Goendeys, Ten-sum, Nyes, language, literature, music, visual arts and religion to enrich society and the cultural life of the citizens.




2. The State shall recognize culture as an evolving dynamic force and shall endeavour to strengthen and facilitate the continued evolution of traditional values and institutions that are sustainable as a progressive society.




3. The State shall conserve and encourage research on local arts, custom, knowledge and culture.




4. Parliament may enact such legislation as may be necessary to advance the cause of the cultural enrichment of Bhutanese society.



Article 5. Environment




1. Every Bhutanese is a trustee of the Kingdom's natural resources and environment for the benefit of the present and future generations and it is the fundamental duty of every citizen to contribute to the protection of the natural environment, conservation of the rich biodiversity of Bhutan and prevention of all forms of ecological degradation including noise, visual and physical pollution through the adoption and support of environment friendly practices and policies.




2. The Royal Government shall:







a.
Protect, conserve and improve the pristine environment and safeguard the biodiversity of the  country;






b.
Prevent pollution and ecological degradation;






c.
Secure ecologically balanced sustainable development while promoting justifiable economic and social development; and






d.
Ensure a safe and healthy environment.






3. The Government shall ensure that, in order to conserve the country's natural resources and to prevent degradation of the ecosystem, a minimum of sixty percent of Bhutan's total land shall be maintained under forest cover for all time.




4. Parliament may enact environmental legislation to ensure sustainable use of natural resources and maintain intergenerational equity and reaffirm the sovereign rights of the State over its own biological resources.




5. Parliament may, by law, declare any part of the country to be a National Park, Wildlife Reserve, Nature Reserve, Protected Forest, Biosphere Reserve, Critical Watershed and such other categories meriting protection.



Article 6. Citizenship




1. A person, both of whose parents are citizens of Bhutan, shall be a natural born citizen of Bhutan.




2. A person, domiciled in Bhutan on or before the Thirty-First of December Nineteen Hundred and Fifty Eight and whose name is registered in the official record of the Government of Bhutan shall be a citizen of Bhutan by registration.




3. A person who applies for citizenship by naturalization shall:







a.
Have lawfully resided in Bhutan for at least fifteen years;






b.
Not have any record of imprisonment for criminal offences within the country or outside;






c.
Be able to speak and write Dzongkha;






d.
Have a good knowledge of the culture, customs, traditions and history of Bhutan;






e.
Have no record of having spoken or acted against the Tsawa-sum;






f.
Renounce the citizenship, if any, of a foreign State on being conferred Bhutanese citizenship; and






g.
Take a solemn Oath of Allegiance to the Constitution as may be prescribed.






4. The grant of citizenship by naturalization shall take effect by a Royal Kasho of the Druk Gyalpo.




5. If any citizen of Bhutan acquires the citizenship of a foreign State, his or her citizenship of Bhutan shall be terminated.




6. Subject to the provisions of this Article and the Citizenship Acts, Parliament shall, by law, regulate all other matters relating to citizenship.



Article 7. Fundamental Rights




1. All persons shall have the right to life, liberty and security of person and shall not be deprived of such rights except in accordance with the due process of law.




2. A Bhutanese citizen shall have the right to freedom of speech, opinion and expression.




3. A Bhutanese citizen shall have the right to information.




4. A Bhutanese citizen shall have the right to freedom of thought, conscience and religion. No person shall be compelled to belong to another faith by means of coercion or inducement.




5. There shall be freedom of the press, radio and television and other forms of dissemination of information, including electronic.




6. A Bhutanese citizen shall have the right to vote.




7. A Bhutanese citizen shall have the right to freedom of movement and residence within Bhutan.




8. A Bhutanese citizen shall have the right to equal access and opportunity to join the Public Service.




9. A Bhutanese citizen shall have the right to own property, but shall not have the right to sell or transfer land or any immovable property to a person who is not a citizen of Bhutan, except in keeping with laws enacted by Parliament.




10. A Bhutanese citizen shall have the right to practice any lawful trade, profession or vocation.




11. A Bhutanese citizen shall have the right to equal pay for work of equal value.




12. A Bhutanese citizen shall have the right to freedom of peaceful assembly and freedom of association, other than membership of associations that are harmful to the peace and unity of the country, and shall have the right not to be compelled to belong to any association.




13. Every person in Bhutan shall have the right to material interests resulting from any scientific, literary or artistic production of which he or she is the author or creator.




14. A person shall not be deprived of property by acquisition or requisition, except for public purpose and on payment of fair compensation in accordance with the provisions of the law.




15. All persons are equal before the law and are entitled to equal and effective protection of the law and shall not be discriminated against on the grounds of race, sex, language, religion, politics or other status.




16. A person charged with a penal offence has the right to be presumed innocent until proven guilty in accordance with the law.




17. A person shall not be subjected to torture or to cruel, inhuman or degrading treatment or punishment.




18. A person shall not be subjected to capital punishment.




19. A person shall not be subjected to arbitrary or unlawful interference with his or her privacy, family, home or correspondence nor to unlawful attacks on the person's honour and reputation.




20. A person shall not be subjected to arbitrary arrest or detention.




21. A person shall have the right to consult and be represented by a Bhutanese Jabmi of his or her choice.




22. Notwithstanding the rights conferred by this Constitution, nothing in this Article shall prevent the State from subjecting reasonable restriction by law, when it concerns:







a.
The interests of the sovereignty, security, unity and integrity of Bhutan;






b.
The interests of peace, stability and well-being of the nation;






c.
The interests of friendly relations with foreign States;






d.
Incitement to an offence on the grounds of race, sex, language, religion or region;






e.
The disclosure of information received in regard to the affairs of the State or in discharge of official duties; or






f.
The rights and freedom of others.






23. All persons in Bhutan shall have the right to initiate appropriate proceedings in the Supreme Court or High Court for the enforcement of the rights conferred by this Article, subject to section 22 of this Article and procedures prescribed by law.



Article 8. Fundamental Duties




1. A Bhutanese citizen shall preserve, protect and defend the sovereignty, territorial integrity, security and unity of Bhutan and render national service when called upon to do so by Parliament.




2. A Bhutanese citizen shall have the duty to preserve, protect and respect the environment, culture and heritage of the nation.




3. A Bhutanese citizen shall foster tolerance, mutual respect and spirit of brotherhood amongst all the people of Bhutan transcending religious, linguistic, regional or sectional diversities.




4. A person shall respect the National Flag and the National Anthem.




5. A person shall not tolerate or participate in acts of injury, torture or killing of another person, terrorism, abuse of women, children or any other person and shall take necessary steps to prevent such acts.




6. A person shall have the responsibility to provide help, to the greatest possible extent, to victims of accidents and in times of natural calamity.




7. A person shall have the responsibility to safeguard public property.




8. A person shall have the responsibility to pay taxes in accordance with the law.




9. Every person shall have the duty to uphold justice and to act against corruption.




10. Every person shall have the duty to act in aid of the law.




11. Every person shall have the duty and responsibility to respect and abide by the provisions of this Constitution.



Article 9. Principles of State Policy




1. The State shall endeavour to apply the Principles of State Policy set out in this Article to ensure a good quality of life for the people of Bhutan in a progressive and prosperous country that is committed to peace and amity in the world.




2. The State shall strive to promote those conditions that will enable the pursuit of Gross National Happiness.




3. The State shall endeavour to create a civil society free of oppression, discrimination and violence, based on the rule of law, protection of human rights and dignity, and to ensure the fundamental rights and freedoms of the people.




4. The State shall endeavour to protect the telephonic, electronic, postal or other communications of all persons in Bhutan from unlawful interception or interruption.




5. The State shall endeavour to provide justice through a fair, transparent and expeditious process.




6. The State shall endeavour to provide legal aid to secure justice, which shall not be denied to any person by reason of economic or other disabilities.




7. The State shall endeavour to develop and execute policies to minimize inequalities of income, concentration of wealth, and promote equitable distribution of public facilities among individuals and people living in different parts of the Kingdom.




8. The State shall endeavour to ensure that all the Dzongkhags are treated with equity on the basis of different needs so that the allocation of national resources results in comparable socioeconomic development.




9. The State shall endeavour to achieve economic self-reliance and promote open and progressive economy.




10. The State shall encourage and foster private sector development through fair market competition and prevent commercial monopolies.




11. The State shall endeavour to promote those circumstances that would enable the citizens to secure an adequate livelihood.




12. The State shall endeavour to ensure the right to work, vocational guidance and training and just and favourable conditions of work.




13. The State shall endeavour to ensure the right to rest and leisure, including reasonable limitation of working hours and periodic holidays with pay.




14. The State shall endeavour to ensure the right to fair and reasonable remuneration for one's work.




15. The State shall endeavour to provide education for the purpose of improving and increasing knowledge, values and skills of the entire population with education being directed towards the full development of the human personality.




16. The State shall provide free education to all children of school going age up to tenth standard and ensure that technical and professional education is made generally available and that higher education is equally accessible to all on the basis of merit.




17. The State shall endeavour to take appropriate measures to eliminate all forms of discrimination and exploitation against women including trafficking, prostitution, abuse, violence, harassment and intimidation at work in both public and private spheres.




18. The State shall endeavour to take appropriate measures to ensure that children are protected against all forms of discrimination and exploitation including trafficking, prostitution, abuse, violence, degrading treatment and economic exploitation.




19. The State shall endeavour to promote those conditions that are conducive to co-operation in community life and the integrity of the extended family structure.




20. The State shall strive to create conditions that will enable the true and sustainable development of a good and compassionate society rooted in Buddhist ethos and universal human values.




21. The State shall provide free access to basic public health services in both modern and traditional medicines.




22. The State shall endeavour to provide security in the event of sickness and disability or lack of adequate means of livelihood for reasons beyond one's control.




23. The State shall encourage free participation in the cultural life of the community, promote arts and sciences and foster technological innovation.




24. The State shall endeavour to promote goodwill and co-operation with nations, foster respect for international law and treaty obligations, and encourage settlement of international disputes by peaceful means in order to promote international peace and security.



Article 10. Parliament




1. There shall be a Parliament for Bhutan in which all legislative powers under this Constitution are vested and which shall consist of the Druk Gyalpo, the National Council and the National Assembly.




2. Parliament shall ensure that the Government safeguards the interests of the nation and fulfils the aspirations of the people through public review of policies and issues, Bills and other legislations, and scrutiny of State functions.




3. The election of the members of Parliament shall be in accordance with the provisions of the Electoral Laws of the Kingdom.




4. A person shall not be a member of the National Council as well as the National Assembly or a Local Government at the same time.




5. The Druk Gyalpo shall summon the first sitting of Parliament after each general election.




6. At the commencement of each session of Parliament, the Druk Gyalpo shall be received in a joint sitting of Parliament with Chibdrel Ceremony. Each session shall be opened with a Zhugdrel phunsum tshog-pai ten-drel and each session shall conclude with the Tashi-mon-lam.




7. The Druk Gyalpo may address or sit in the proceedings of either House or a joint sitting of Parliament as and when deemed expedient.




8. The Druk Gyalpo may send messages to either or both the Houses as deemed expedient.




9. The House receiving the message shall, as early as possible, consider the matter referred to in the message and submit its opinion to the Druk Gyalpo.




10. The Prime Minister shall present an Annual Report on the state of the nation, including legislative plans and the annual plans and priorities of the Government, to the Druk Gyalpo and to a joint sitting of Parliament.




11. Both Houses shall determine their rules of procedure, and the proceedings of each House shall be conducted in accordance with its own rules. The rules of procedure in each House shall provide for the appointment of Committees to carry out the business of Parliament.




12. The Speaker and the Chairperson shall convene an extraordinary sitting of Parliament on the command of the Druk Gyalpo if the exigencies of the situation so demand.




13. Each Member of Parliament shall have one vote. In case of equal votes, the Speaker or the Chairperson shall cast the deciding vote.




14. The presence of not less than two-thirds of the total number of members of each House respectively shall constitute a quorum for a sitting of the National Council or the National Assembly.




15. The proceedings of Parliament shall be conducted in public. However, the Speaker or the Chairperson may exclude the press and the public from all or any part of the proceedings if there is a compelling need to do so in the interests of public order, national security or any other situation, where publicity would seriously prejudice public interest.




16. The Speaker shall preside over the proceedings of a joint sitting and the venue for the joint sitting of the Houses shall be the hall of the National Assembly.




17. When the office of a member of Parliament becomes vacant for any reason other than the expiration of term, an election of a member to fill the vacancy shall be held within ninety days as from the date of the vacancy.




18. The members of Parliament shall take an Oath or Affirmation of Office, as provided for in the Third Schedule of this Constitution, before assuming their responsibilities.




19. The Prime Minister, the Ministers, the Speaker, the Deputy Speaker, the Chairperson and Deputy Chairperson of the National Council shall take an Oath or Affirmation of Secrecy, as provided for in the Fourth Schedule of this Constitution, before assuming office.




20. Every member of Parliament shall maintain the decorum and dignity of the House and shall desist from acts of defamation and use of physical force.




21. The members of Parliament or any Committee thereof shall be immune from any inquiry, arrest, detention or prosecution on account of any opinion expressed in the course of the discharge of their functions or vote cast in Parliament and no person shall be liable in respect of any report, paper or proceedings made or published under the authority of Parliament.




22. The immunities herein granted shall not cover corrupt acts committed by the members in connection with the discharge of their duties or cover other acts of accepting money or any other valuables in consideration to speak or to vote in a particular manner.




23. The concurrence of not less than two-thirds of the total number of members of each House respectively is required to remove the right of immunity of a member.




24. The National Assembly and the National Council shall continue for five years from the date of the first sitting of the respective Houses. While the National Council shall complete its five year term, premature dissolution of the National Assembly may take place on the recommendation of the Prime Minister to the Druk Gyalpo or in the event of a motion of no confidence vote against the Government being passed in the National Assembly or in accordance with section 12 of Article 15.




25. Except for existing International Conventions, Covenants, Treaties, Protocols and Agreements entered into by Bhutan, which shall continue in force subject to section 10 of Article 1, all International Conventions, Covenants, Treaties, Protocols and Agreements duly acceded to by the Government hereafter, shall be deemed to be the law of the Kingdom only upon ratification by Parliament unless it is inconsistent with this Constitution.



Article 11. The National Council




1. The National Council shall consist of twenty-five members comprising:







a.
One member elected by the voters in each of the twenty Dzongkhags; and






b.
Five eminent persons nominated by the Druk Gyalpo.






2. Besides its legislative functions, the National Council shall act as the House of review on matters affecting the security and sovereignty of the country and the interests of the nation and the people that need to be brought to the notice of the Druk Gyalpo, the Prime Minister and the National Assembly.




3. A candidate to or a member of the National Council shall not belong to any political party.




4. At the first sitting after any National Council election, or when necessary to fill a vacancy, the National Council shall elect a Chairperson and Deputy Chairperson from among its members.




5. The Druk Gyalpo shall, by warrant under His hand and seal, confer Dakyen to the Chairperson.




6. The National Council shall assemble at least twice a year.



Article 12. The National Assembly




1. The National Assembly shall have a maximum of fifty-five members, elected from each Dzongkhag in proportion to its population, provided that no Dzongkhag shall have less than two members or more than seven members, for which purpose Parliament shall, by law, provide for each Dzongkhag to be divided into constituencies through appropriate delimitation, and for the voters in each constituency directly electing one member to the National Assembly.




2. The number of elected members from each Dzongkhag shall be reapportioned to reflect the changing registered voter population after every ten years, subject to the limitation of a minimum of two and a maximum of seven members from each Dzongkhag.




3. At the first sitting after any general election, or when necessary to fill a vacancy, the National Assembly shall elect a Speaker and a Deputy Speaker from among its members.




4. The Druk Gyalpo shall, by warrant under His hand and seal, confer Dakyen to the Speaker.




5. The National Assembly shall assemble at least twice a year.



Article 13. Passing of Bills




1. A Bill passed by Parliament shall come into force upon Assent of the Druk Gyalpo.




2. Money Bills and financial Bills shall originate only in the National Assembly whereas any other legislative Bill may originate in either House.




3. A Bill pending in either House shall not lapse by reason of the prorogation of either House.




4. A Bill shall be passed by a simple majority of the total number of members of the respective Houses or by not less than two-thirds of the total number of members of both Houses present and voting, in the case of a joint sitting.




5. Where a Bill has been introduced and passed by one House, it shall present the Bill to the other House within thirty days from the date of passing and that Bill may be passed during the next session of Parliament. In the case of Budget and Urgent Bills, they shall be passed in the same session of Parliament.




6. Where the other House also passes the Bill, that House shall submit the Bill to the Druk Gyalpo for Assent within fifteen days from the date of passing of such Bill.




7. Where the other House does not pass the Bill, that House shall return it to the House in which the Bill originated with amendments or objections for re-deliberation. If the Bill is then passed, it shall be presented to the Druk Gyalpo for Assent within fifteen days from the date of passing of such Bill.




8. Where the House in which the Bill originated refuses to incorporate such amendments or objections of the other House, it shall submit the Bill to the Druk Gyalpo, who shall then command the Houses to deliberate and vote on the Bill in a joint sitting.




9. Where the other House neither passes nor returns the Bill by the end of the next session, the Bill shall be deemed to have been passed by that House and the House in which the Bill originated shall present the Bill within fifteen days to the Druk Gyalpo for Assent.




10. Where the Druk Gyalpo does not grant Assent to the Bill, He shall return the Bill with amendments or objections to deliberate and vote on the Bill in a joint sitting.




11. Upon deliberation and passing of the Bill in a joint sitting, it shall be resubmitted to the Druk Gyalpo for Assent thereto, whereupon Assent shall be granted to the Bill.



Article 14. Finance, Trade and Commerce




1. Taxes, fees and other forms of levies shall not be imposed or altered except by law.




2. There shall be a Consolidated Fund into which shall be deposited all public monies not allocated to specific purposes by law and from which expenditure of the State shall be met.




3. Public money shall not be drawn from the Consolidated Fund except through appropriation in accordance with the law.




4. The Government, in the public interest, may raise loans, make grants or guarantee loans in accordance with the law.




5. The Government shall exercise proper management of the monetary system and public finance. It shall ensure that the servicing of public debt will not place an undue burden on future generations.




6. The Government shall ensure that the cost of recurrent expenditures is met from internal resources of the country.




7. A minimum foreign currency reserve that is adequate to meet the cost of not less than one year's essential import must be maintained.




8. The annual budget, with a report on the budget of the previous fiscal year, shall be presented to the National Assembly by the Finance Minister.




9. Where the budget has not been approved by the National Assembly before the beginning of the fiscal year, the preceding budget on current expenses shall be applied until the new one is sanctioned. Revenues shall be collected and disbursements made in accordance with the law in force at the end of the preceding year. However, if one or more parts of the new budget have been approved, they shall be put into effect.




10. Any expenditure not included in the budget, or in excess of the budget appropriation, as well as the transfer of any fund from one part of the budget to another, shall be made in accordance with the law.




11. Funds for more than one fiscal year may be appropriated in accordance with the law if the nature of the expenditure so requires. In such a case, each annual successive budget shall include the funds allocated for that year.




12. Parliament shall establish a relief fund and the Druk Gyalpo shall have the prerogative to use this fund for urgent and unforeseen humanitarian relief.




13. The State shall make adequate financial provisions for the independent administration of constitutional bodies.




14. Unless otherwise provided for under the provisions of this Constitution or any other laws, there shall be free movement of goods and services among all the Dzongkhags.




15. Trade and Commerce with foreign nations shall be regulated by law.




16. Parliament shall not enact laws that allow monopoly except to safeguard national security.



Article 15. Political Parties




1. Political parties shall ensure that national interests prevail over all other interests and, for this purpose, shall provide choices based on the values and aspirations of the people for responsible and good governance.




2. Political parties shall promote national unity and progressive economic development and strive to ensure the well-being of the nation.




3. Candidates and political parties shall not resort to regionalism, ethnicity and religion to incite voters for electoral gain.




4. A political party shall be registered by the Election Commission on its satisfying the qualifications and requirements set out hereinafter, that:







a.
Its members shall be Bhutanese citizens and not otherwise disqualified under this Constitution;






b.
Its membership is not based on region, sex, language, religion or social origin;






c.
It is broad-based with cross-national membership and support and is committed to national cohesion and stability;






d.
It does not accept money or any assistance other than those contributions made by its registered members, and the amount or value shall be fixed by the Election Commission;






e.
It does not receive money or any assistance from foreign sources, be it governmental, nongovernmental, private organizations or from private parties or individuals;






f.
Its members shall bear true faith and allegiance to this Constitution and uphold the sovereignty, territorial integrity, security and unity of the Kingdom;






g.
It is established for the advancement of democracy and for the social, economic and political growth of Bhutan; and






h.
It has not been dissolved earlier under the provisions of section 11 of this Article.






5. Election to the National Assembly shall be by two political parties established through a primary round of election in which all registered political parties may participate.




6. A primary round of election shall be held to select the two political parties for the general election on the expiry of the term of the National Assembly or in the event of dissolution under section 12 of this Article.




7. The two political parties obtaining the first and the second highest number of votes in the primary election shall be declared as the two political parties for the purpose of section 5 of this Article to contest in the general election.




8. The party which wins the majority of seats in the National Assembly in the general election shall be declared as the ruling party and the other as the opposition party. However, in the case of casual vacancy, if the opposition party gains majority of seats in the National Assembly after the bye-election, such party shall be declared as the ruling party.




9. No election shall be held where the remainder of the term of the National Assembly is less than one hundred and eighty days.




10. The members of the National Assembly belonging to one party shall not defect to the other party either individually or en bloc.




11. A political party shall be dissolved only by declaration of the Supreme Court:







a.
If the objectives or activities of the party are in contravention of the provisions of this Constitution;






b.
If it has received money or assistance from foreign sources;






c.
On such other grounds as may be prescribed by Parliament or under a law in force; or






d.
On violation of the Electoral Laws.






12. Where the ruling party in the National Assembly stands dissolved under section 11 of this Article or the Government is dismissed under section 24 of Article 10 or under section 7 of Article 17, the National Assembly shall also stand dissolved and, accordingly, sections 1 to 8 of this Article shall apply.




13. During the election of the opposition party under section 14 of this Article, the National Assembly shall be suspended animation and the ruling party and their candidates shall not contest in the elections.




14. Where the original opposition party stands dissolved under this Constitution, an opposition party shall be elected:







a.
Within sixty days from the date of the dissolution of the original opposition party;






b.
From the parties registered with the Election Commission in accordance with section 4 of this Article; and






c.
Through an election held under the Electoral Laws to fill the seats of those constituencies which stood vacant on the dissolution of the original opposition party.






15. Upon such election of the opposition party and the seats having been filled up, the National Assembly shall resume thereafter in accordance with the provisions of this Constitution.




16. Parliament shall, by law, regulate the formation, functions, ethical standards, and intra-party organization of political parties and shall ensure the transparency of party funds through regular auditing of their accounts.



Article 16. Public Campaign Financing




1. Parliament shall, by law, establish a Public Election Fund into which shall be paid every year such amounts as the Election Commission may consider appropriate to fund registered political parties and their candidates during elections to the National Assembly and candidates to the National Council.




2. The payment out of the Public Election Fund shall be made by the Election Commission in a non-discriminatory manner to registered political parties and candidates in accordance with laws made by Parliament.




3. The Election Commission shall fix a ceiling for the total expenditure that may be incurred by political parties and their candidates taking part in elections to the National Assembly.




4. The Election Commission shall fix a ceiling for contribution offered voluntarily by any of its registered members to a political party subject to the provisions of the Election Fund Act.




5. The funding received by political parties and their candidates shall be subjected to scrutiny and auditing as called for by the Election Commission in accordance with laws made by Parliament or law in force.



Article 17. Formation of Government




1. The Druk Gyalpo shall confer Dakyen to the leader or nominee of the party, which wins the majority of seats in the National Assembly, as the Prime Minister.




2. No person shall hold office as Prime Minister for more than two terms.




3. The Druk Gyalpo shall appoint Ministers from among the members of the National Assembly, on the recommendation of the Prime Minister, or shall remove a Minister on the advice of the Prime Minister.




4. A candidate for the post of Prime Minister or Minister shall be an elected member of the National Assembly and a natural born citizen of Bhutan.




5. Not more than two members elected from the electoral constituencies of the same Dzongkhag shall be entitled to be appointed as Ministers.




6. A motion of no confidence against the Government may be moved by not less than one-third of the total number of members of the National Assembly.




7. A vote of no confidence against the Government, if passed by not less than two-thirds of the total number of members of the National Assembly, shall require the Government to be dismissed by the Druk Gyalpo.



Article 18. The Opposition Party




1. The Opposition Party shall play a constructive role to ensure that the Government and the ruling party function in accordance with the provisions of this Constitution, provide good governance and strive to promote the national interest and fulfil the aspirations of the people.




2. The Opposition Party shall promote national integrity, unity and harmony, and co-operation among all sections of society.




3. The Opposition Party shall endeavour to promote and engage in constructive and responsible debate in Parliament while providing healthy and dignified opposition to the Government.




4. The Opposition Party shall not allow party interests to prevail over the national interest. Its aim must be to make the Government responsible, accountable and transparent.




5. The Opposition Party shall have the right to oppose the elected Government, to articulate alternative policy positions and to question the Government's conduct of public business.




6. The Opposition Party shall aid and support the Government in times of external threat, natural calamities and such other national crises when the security and national interest of the country is at stake.



Article 19. Interim Government




1. Whenever the National Assembly is dissolved, the Druk Gyalpo shall appoint an Interim Government to function for a period, which shall not exceed ninety days, to enable the Election Commission to hold free and fair elections.




2. The Interim Government shall consist of a Chief Advisor and other Advisors appointed by the Druk Gyalpo within fifteen days after the dissolution of the National Assembly. The Chief Justice of Bhutan shall be appointed as the Chief Advisor.




3. Upon the appointment of the Interim Government, the Prime Minister and the Ministers who were in office immediately before the National Assembly was dissolved shall resign from office.




4. The Interim Government shall carry out the routine functions of the Government but shall not  be entitled to take any policy decisions or enter into any agreement with foreign governments or organizations.




5. The Government shall be formed within ninety days from the date of dissolution of the National Assembly.




6. The Interim Government shall cease to exist from the date on which the new Prime Minister enters office when the new National Assembly is constituted.



Article 20. The Executive




1. The Government shall protect and strengthen the sovereignty of the Kingdom, provide good governance, and ensure peace, security, well-being and happiness of the people.




2. The Executive Power shall be vested in the Lhengye Zhungtshog which shall consist of the Ministers headed by the Prime Minister. The number of Ministers shall be determined by the number of Ministries required to provide efficient and good governance. Creation of an additional ministry or reduction of any ministry shall be approved by Parliament. Ministries shall not be created for the purpose only of appointing Ministers.




3. Subject to sections 16 and 19 of Article 2, the Lhengye Zhungtshog shall aid and advise the Druk Gyalpo in the exercise of His functions including international affairs, provided that the Druk Gyalpo may require the Lhengye Zhungtshog to reconsider such advice, either generally or otherwise.




4. The Prime Minister shall keep the Druk Gyalpo informed from time to time about the affairs of the State, including international affairs, and shall submit such information and files as called for by the Druk Gyalpo.




5. The Lhengye Zhungtshog shall:







a.
Assess the state of affairs arising from developments in the State and society and from events at home and abroad;






b.
Define the goals of State action and determine the resources required to achieve them;






c.
Plan and co-ordinate government policies and ensure their implementation; and






d.
Represent the Kingdom at home and abroad.






6. The Lhengye Zhungtshog shall promote an efficient civil administration based on the democratic values and principles enshrined in this Constitution.




7. The Lhengye Zhungtshog shall be collectively responsible to the Druk Gyalpo and to Parliament.




8. The Executive shall not issue any executive order, circular, rule or notification which is inconsistent with or shall have the effect of modifying, varying or superseding any provision of a law made by Parliament or a law in force.



Article 21. The Judiciary




1. The Judiciary shall safeguard, uphold, and administer Justice fairly and independently without fear, favour, or undue delay in accordance with the Rule of Law to inspire trust and confidence and to enhance access to Justice.




2. The judicial authority of Bhutan shall be vested in the Royal Courts of Justice comprising the Supreme Court, the High Court, the Dzongkhag Court, the Dungkhag Court and such other Courts and Tribunals as may be established from time to time by the Druk Gyalpo on the recommendation of the National Judicial Commission.




3. The Supreme Court shall be a court of record.




4. The Chief Justice of Bhutan shall be appointed from among the Drangpons of the Supreme Court or from among eminent jurists by the Druk Gyalpo, by warrant under His hand and seal in consultation with the National Judicial Commission.




5. The Drangpons of the Supreme Court shall be appointed from among the Drangpons of the High Court or from among eminent jurists by the Druk Gyalpo, by warrant under His hand and seal in consultation with the National Judicial Commission.




6. The term of office of:







a.
The Chief Justice of Bhutan shall be five years or until attaining the age of sixty-five years, whichever is earlier; and






b.
The Drangpons of the Supreme Court shall be ten years or until attaining the age of sixty-five years, whichever is earlier.






7. The Supreme Court of Bhutan, which shall comprise the Chief Justice and four Drangpons, shall be the highest appellate authority to entertain appeals against the judgments, orders, or decisions of the High Court in all matters and shall have the power to review its judgments and orders.




8. Where a question of law or fact is of such a nature and of such public importance that it is expedient to obtain the opinion of the Supreme Court, the Druk Gyalpo may refer the question to the Supreme Court for its consideration, which shall hear the reference and submit its opinion to Him.




9. The Supreme Court may, on its own motion or on an application made by the Attorney General or by a party to a case, withdraw any case pending before the High Court involving a substantial question of law of general importance relating to the interpretation of this Constitution and dispose off [sic] the case itself.




10. The Supreme Court and the High Court may issue such declarations, orders, directions or writs as may be appropriate in the circumstances of each case.




11. The Chief Justice of the High Court shall be appointed from among the Drangpons of the High Court or from among eminent jurists by the Druk Gyalpo, by warrant under His hand and seal, on the recommendation of the National Judicial Commission.




12. The Drangpons of the High Court shall be appointed from among the Drangpons of the Dzongkhag Courts or from among eminent jurists by the Druk Gyalpo, by warrant under His hand and seal, on the recommendation of the National Judicial Commission.




13. The term of office of the Chief Justice and the Drangpons of the High Court shall be ten years or until attaining the age of sixty years, whichever is earlier.




14. The High Court of Bhutan, which shall comprise of a Chief Justice and eight Drangpons, shall be the court of appeal from the Dzongkhag Courts and Tribunals in all matters and shall exercise original jurisdiction in matters not within the jurisdiction of the Dzongkhag Courts and Tribunals.




15. The independence of the Drangpons of the Supreme Court and the High Court shall be guaranteed, provided that a Drangpon may be censured or suspended by a command of the Druk Gyalpo on the recommendation of the National Judicial Commission for proven misbehaviour, which, in the opinion of the Commission, does not deserve impeachment.




16. Parliament may, by law, establish impartial and independent Administrative Tribunals as well as Alternative Dispute Resolution centres.




17. The Druk Gyalpo shall appoint members of the National Judicial Commission by warrant under His hand and seal. The National Judicial Commission shall comprise:







a.
The Chief Justice of Bhutan as Chairperson;






b.
The senior most Drangpon of the Supreme Court;






c.
The Chairperson of the Legislative Committee of the National Assembly; and






d.
The Attorney General.






18. Every person has the right to approach the courts in matters arising out of the Constitution or other laws subject to section 23 of Article 7.



Article 22. Local Governments




1. Power and authority shall be decentralized and devolved to elected Local Governments to facilitate the direct participation of the people in the development and management of their own social, economic and environmental well-being.




2. Bhutan shall have Local Governments in each of the twenty Dzongkhags comprising the Dzongkhag Tshogdu, Gewog Tshogde and Thromde Tshogde.




3. Local Governments shall ensure that local interests are taken into account in the national sphere of governance by providing a forum for public consideration on issues affecting the local territory.




4. The objectives of Local Government shall be to:







a.
Provide democratic and accountable government for local communities;






b.
Ensure the provision of services to communities in a sustainable manner;






c.
Encourage the involvement of communities and community organizations in matters of local governance; and






d.
Discharge any other responsibilities as may be prescribed by law made by Parliament.






5. A Local Government shall strive, within its financial and administrative capacity, to achieve the objectives set out under this Article.




6. The Dzongkhag Tshogdu shall comprise:







a.
The Gup and Mangmi as the two elected representatives from each Gewog;






b.
One elected representative from that Dzongkhag Thromde; and






c.
One elected representative from Dzongkhag Yenlag Thromdes.






7. A Gewog shall be divided into Chiwogs for the election of the Tshogpas to the Gewog Tshogde. The Gup and Mangmi, who are elected by the people of the Gewog shall be the members of the Gewog Tshogde. The Gup shall be the Chairperson of the Gewog Tshogde.




8. A Thromde Tshogde shall be headed by a Thrompon, who is directly elected by the voters of the Dzongkhag Thromde. The powers and functions of the Thrompon shall be defined by law made by Parliament.




9. A Dzongkhag Thromde shall be divided into constituencies for the election of the members of the Thromde Tshogde.




10. A Gewog Tshogde or a Thromde Tshogde shall not have more than ten and fewer than seven elected members.




11. The Dzongkhag Tshogdu shall elect a Chairperson from among its members.




12. The Dzongkhag Tshogdu shall meet at least twice a year while the Gewog Tshogde and the Thromde Tshogde shall assemble at least three times a year.




13. The presence of not less than two-thirds of the total number of members shall be required to constitute a quorum for a sitting of a Local Government.




14. When the office of a member of the Local Government becomes vacant for any reason other than the expiration of term, an election of a member to fill the vacancy shall be held within thirty days as from the date of the vacancy.




15. The members of Local Governments shall take an Oath or Affirmation of Office, as provided for in the Third Schedule of this Constitution, before assuming their responsibilities.




16. The election of the members of Local Governments shall be conducted in accordance with the provisions of the Electoral Laws.




17. A candidate to or a member of the Local Governments shall not belong to any political party.




18. Local Governments shall be:







a.
Supported by the Government in the development of administrative, technical and managerial capacities and structures which are responsive, transparent, and accountable;






b.
Entitled to levy, collect, and appropriate taxes, duties, tolls, and fees in accordance with such procedure and subject to limitations as may be provided for by Parliament by law;






c.
Entitled to adequate financial resources from the Government in the form of annual grants;






d.
Allocated a proportion of national revenue to ensure self-reliant and self-sustaining units of local self-government;






e.
Supported by the Government to promote holistic and integrated area-based development planning; and






f.
Entitled to own assets and incur liabilities by borrowing on their own account subject to such limitations as may be provided for by Parliament by law.






19. Local Governments shall be supported by administrative machinery staffed by civil servants.




20. A Dzongkhag shall have a Dzongdag as the chief executive supported by civil servants. The Dzongdag shall have no political affiliation and shall discharge his or her responsibilities as the chief executive in the interests of the people and the country.




21. The Dzongkhag Tshogdu, the Gewog Tshogde and the Thromde Tshogde, unless sooner dissolved, shall continue for five years from the date of the first sitting of the respective bodies.




22. The powers and functions of the Dzongdag and the Local Governments shall be in accordance with the laws made by Parliament.



Article 23. Elections




1. Under this Constitution, the general will of the people shall be the basis of government and it shall be expressed through periodic elections.




2. A person shall have the right to vote by direct adult suffrage through secret ballot at an election if the person is:







a.
A Bhutanese citizen as evidenced by a Citizenship Card;






b.
Not less than eighteen years of age;






c.
Registered in the civil registry of that constituency for not less than one year, prior to the date of the election; and






d.
Not otherwise disqualified from voting under any law in force in Bhutan.






3. A candidate for an elective office under this Constitution shall:







a.
Be a Bhutanese citizen;






b.
Be registered voter of that constituency;






c.
Be a minimum of twenty-five years and maximum of sixty-five years of age at the time of filing the nomination;






d.
Not receive money or any assistance from foreign sources, be it governmental, nongovernmental, private organizations or from private parties or individuals; and






e.
Fulfil the necessary educational and other qualifications prescribed in the Electoral Laws.






4. A person shall be disqualified as a candidate or a member holding an elective office under this Constitution, if the person:







a.
Is married to a person who is not a citizen of Bhutan;






b.
Is terminated from Public Service;






c.
Is convicted for any criminal offence and sentenced to imprisonment;






d.
Is in arrears of taxes or other dues to the Government;






e.
Has failed to lodge accounts of election expenses within the time and in the manner required by law without good reason or justification;






f.
Holds any office of profit under the Government, public companies or corporations as prescribed in the Electoral Laws; or






g.
Is disqualified under any law made by Parliament.






5. Any disqualification under section 4 of this Article shall be adjudicated by the High Court on an election petition filed pursuant to a law made by Parliament under section 7 of this Article.




6. In order to provide for informed choice by the voter, a candidate for an elective office shall file, along with his or her nomination, an affidavit, declaring:







a.
The income and assets of the candidate, spouse and dependent children;






b.
His or her bio-data and educational qualifications;






c.
Records of criminal convictions, if any; and






d.
Whether the candidate is accused in a pending case for an offence punishable with imprisonment for more than one year and in which charges are framed or cognizance is taken by a court of law prior to the date of filing of such a nomination.






7. Parliament shall, by law, make provisions for all matters relating to, or in connection with, elections including the filing of election petitions challenging elections to Parliament and Local Governments, and the Code of Conduct for the political parties and the conduct of the election campaign as well as all other matters necessary for the due constitution of the Houses of Parliament and the Local Governments.



Article 24. Election Commission




1. There shall be an Election Commission which shall be responsible for the preparation, maintenance, and periodical updating of electoral rolls, the election schedule, and the supervision, direction, control, and conduct of elections to Parliament and Local Governments, as well as holding of National Referendums, in a free and fair manner.




2. The Election Commission shall be independent and shall consist of a Chief Election Commissioner and two Election Commissioners, appointed by the Druk Gyalpo from a list of names recommended jointly by the Prime Minister, the Chief Justice of Bhutan, the Speaker, the Chairperson of the National Council and the Leader of the Opposition Party.




3. The term of office of the Chief Election Commissioner and Election Commissioners shall be five years or until they attain the age of sixty-five years, whichever is earlier.




4. The Election Commission shall be responsible for the delimitation of constituencies for election of the members of Parliament and Local Governments.




5. Parliament shall, by law, ensure that the Election Commission holds elections so that the National Assembly and Local Governments are re-constituted within ninety days after its dissolution. Provided that in the case of the National Council, elections shall be held so that it is reconstituted on the date of expiry of the term. In the case of the Dzongkhag Tshogdu, the Gewog Tshogde and the Thromde Tshogde being dissolved prematurely, it shall be re-constituted within ninety days after its dissolution.




6. The Election Commission shall function in accordance with the Electoral Laws.



Article 25. The Royal Audit Authority




1. There shall be a Royal Audit Authority to audit and report on the economy, efficiency, and effectiveness in the use of public resources.




2. The Royal Audit Authority shall be an independent authority headed by the Auditor General who shall be appointed by the Druk Gyalpo from a list of eminent persons recommended jointly by the Prime Minister, the Chief Justice of Bhutan, the Speaker, the Chairperson of the National Council and the Leader of the Opposition Party.




3. The term of office of the Auditor General shall be five years or until attaining the age of sixty five years, whichever is earlier.




4. The Royal Audit Authority shall, without fear, favour, or prejudice, audit the accounts of all departments and offices of the Government including all offices in the Legislature and the Judiciary, all public authorities and bodies administering public funds, the police and the defence forces as well as the revenues, public and other monies received and the advances and reserves of Bhutan.




5. The Auditor General shall submit an Annual Audit Report to the Druk Gyalpo, the Prime Minister and Parliament.




6. Parliament shall appoint a five member Public Accounts Committee, comprising members of Parliament who are reputed for their integrity, to review and report on the Annual Audit Report to Parliament for its consideration or on any other report presented by the Auditor General.




7. The Royal Audit Authority shall function in accordance with the Audit Act.



Article 26. The Royal Civil Service Commission




1. There shall be a Royal Civil Service Commission, which shall promote and ensure an independent and apolitical civil service that will discharge its public duties in an efficient, transparent and accountable manner.




2. The Commission shall consist of a Chairperson and four other members appointed by the Druk Gyalpo from among eminent persons having such qualifications and experience as would enhance the performance of the Commission, from a list of names recommended jointly by the Prime Minister, the Chief Justice of Bhutan, the Speaker, the Chairperson of the National Council and the Leader of the Opposition Party.




3. The term of office of the Chairperson and members of the Commission shall be five years or until they attain the age of sixty-five years, whichever is earlier.




4. The Commission shall endeavour to ensure that civil servants render professional service, guided by the highest standards of ethics and integrity to promote good governance and social justice, in implementing the policies and programmes of the Government.




5. The Commission shall, in the interest of promoting merit, productivity and equity, ensure that uniform rules and regulations on recruitment, appointment, staffing, training, transfers and promotion prevail throughout the civil service.




6. The Commission shall ensure that all civil servants shall have recourse to justice through the Administrative Tribunal established under section 16 of Article 21 to hear their appeals against administrative decisions including those of the Commission.




7. Every civil servant who has been adversely affected by an administrative action shall have the right of access to the Commission.




8. The Commission shall meet regularly and shall be supported by a permanent Secretariat, which shall function as the central personnel agency of the Government.




9. The Commission shall submit an Annual Report on its policies and performances to the Druk Gyalpo and to the Prime Minister.




10. The Royal Civil Service Commission shall function in accordance with the Civil Service Act.



Article 27. The Anti-Corruption Commission




1. There shall be an Anti-Corruption Commission, headed by a Chairperson and comprising two members, which shall be an independent authority and shall take necessary steps to prevent and combat corruption in the Kingdom.




2. The Chairperson and members of the Commission shall be appointed by the Druk Gyalpo from a list of names recommended jointly by the Prime Minister, the Chief Justice of Bhutan, the Speaker, the Chairperson of the National Council and the Leader of the Opposition Party.




3. The term of office of the Chairperson and members of the Commission shall be five years or until attaining the age of sixty-five years, whichever is earlier.




4. The Commission shall submit an Annual Report on its policies and performances to the Druk Gyalpo, the Prime Minister and Parliament.




5. Prosecution of individuals, parties or organizations on the basis of the findings of the Commission shall be undertaken expeditiously by the Office of the Attorney General for adjudication by the courts.




6. The Anti-Corruption Commission shall function in accordance with the Anti-Corruption Act.



Article 28. Defence




1. The Druk Gyalpo shall be the Supreme Commander in Chief of the Armed Forces and the Militia.




2. The Royal Body Guards shall be responsible for the security of the Druk Gyalpo while the Royal Bhutan Army shall serve as a professional standing army and both forces shall form the core of Bhutan's defence against security threats.




3. The Royal Bhutan Police shall, as a trained uniform force under the Ministry of Home Affairs, be primarily responsible for maintaining law and order and prevention of crime, and shall also be considered an important part of the nation's security force.




4. Parliament may, by law, require compulsory militia service for adult citizens to strengthen the defence of the country.




5. The State shall be responsible for the maintenance of the Armed Forces to safeguard the security of the country and the well-being of the nation.




6. Bhutan shall not use military force against a foreign State except in self-defence or for the purpose of maintaining its security, territorial integrity and sovereignty.



Article 29. The Attorney General




1. There shall be an Office of the Attorney General, which shall be autonomous, to carry out the responsibilities within the domain and authority of the Government and such other legal matters as may be entrusted to the office.




2. The Druk Gyalpo shall, by warrant under His hand and seal, appoint an eminent jurist as the Attorney General on the recommendation of the Prime Minister.




3. The Attorney General as the chief legal officer shall be the legal advisor to and legal representative of the Government.




4. In the performance of his or her duties, the Attorney General shall have the right to appear before all courts.




5. The Attorney General shall have the power to institute, initiate, or withdraw any case in accordance with the law.




6. The Attorney General shall have the right to appear and express opinions on any legal question in Parliament.




7. The Attorney General shall submit an Annual Report to the Druk Gyalpo and to the Prime Minister.




8. The Attorney General's Office shall function in accordance with the Office of the Attorney General's Act.



Article 30. The Pay Commission




1. There shall be a Pay Commission, headed by a Chairperson, which shall be autonomous and shall be constituted, from time to time, on the recommendation of the Prime Minister.




2. The Pay Commission shall recommend to the Government revisions in the structure of the salary, allowances, benefits, and other emoluments of the Royal Civil Service, the Judiciary, the members of Parliament and Local Governments, the holders and the members of constitutional offices and all other public servants with due regard to the economy of the Kingdom and other provisions of this Constitution.




3. The recommendations of the Commission shall be implemented only on the approval of the Lhengye Zhungtshog and subject to such conditions and modifications as may be made by Parliament.



Article 31. Holders of Constitutional Offices




1. No person shall hold a constitutional office or post under this Constitution unless the person is:







a.
A natural born citizen of Bhutan; and






b.
Not married to a person who is not a citizen of Bhutan.






2. The holders of constitutional offices under this Constitution shall be:







a.
The Chief Justice of Bhutan and the Drangpons of the Supreme Court;






b.
The Chief Justice and the Drangpons of the High Court;






c.
The Chief Election Commissioner;






d.
The Auditor General;






e.
The Chairperson of the Royal Civil Service Commission; and






f.
The Chairperson of the Anti-Corruption Commission.






3. The holders of the constitutional offices shall have no political affiliation.




4. The holders of the constitutional offices shall not be eligible for re-appointment.




5. Parliament may, by law, prescribe necessary educational and other qualifications for the holders of constitutional offices.




6. The holders of constitutional offices shall take an Oath or Affirmation of Office, as provided for in the Third Schedule of this Constitution, before assuming office.




7. The salary, tenure, discipline and other conditions of service of the holders of constitutional offices shall be as prescribed by law, provided that the salary and benefits of the holders of constitutional offices shall not be varied to their disadvantage after appointment.



Article 32. Impeachment




1. The holders of constitutional offices shall be removed only by way of impeachment by Parliament.




2. A holder of constitutional office shall be liable to be impeached only on the ground of incapacity, incompetency or serious misconduct with the concurrence of not less than two-thirds of the total number of members of Parliament.




3. The Chief Justice of Bhutan shall preside over all impeachment proceedings and, in the case of the impeachment of the Chief Justice of Bhutan, the senior most Drangpon of the Supreme Court shall preside.




4. The Attorney General shall submit a written report on the Articles of impeachment to the Speaker.




5. The procedure for impeachment, incorporating the principles of natural justice, shall be as laid down by law made by Parliament.



Article 33. Emergency




1. The Druk Gyalpo may, on the written advice of the Prime Minister, proclaim an emergency if the sovereignty, security, and territorial integrity of Bhutan or any part thereof is threatened by an act of external aggression or armed rebellion.




2. The Druk Gyalpo may, on the written advice of the Prime Minister, proclaim that a public emergency or calamity, which threatens or affects the nation as a whole or part thereof, exists in which case the Government may take measures to the extent strictly required by the exigencies of the situation.




3. The Proclamation of Emergency under section 1 or 2 of this Article shall remain in force for a period of not more than twenty-one days from the date of the Proclamation unless Parliament, in a joint sitting, resolves by not less than two-thirds of the total number of members of Parliament to extend it within the said period.




4. Not less than one-fourth of the total number of members of the National Assembly may move a resolution to disapprove such a Proclamation of Emergency or disapprove the continuance in force of such Proclamation by writing to the Druk Gyalpo if the House is not in session and to the Speaker if the House is in session.




5. A joint sitting shall be held at the earliest date within twenty-one days from the day on which the motion is received by the Speaker or, as the case may be, by the Druk Gyalpo, failing which the Proclamation of Emergency shall lapse.




6. Where a Proclamation of Emergency is in operation, the Government shall be empowered to give appropriate directions to the concerned Local Government.




7. Where a Proclamation of Emergency is in operation, the enforcement of the rights conferred by this Constitution under sections 2, 3, 5, 12 and 19 of Article 7 may be suspended.




8. The Druk Gyalpo may, on the written advice of the Prime Minister, proclaim a Financial Emergency if His Majesty is satisfied that a situation has arisen whereby the financial stability or credit of Bhutan is threatened. Such a Proclamation shall be laid before each House within a period of twenty-one days after such Proclamation unless Parliament, in a joint sitting, resolves by not less than two-thirds of the total number of members of Parliament to extend it within the said period.




9. The Constitution shall not be amended during a state of emergency.



Article 34. National Referendum




1. The will of the people shall be expressed in a National Referendum. A simple majority of the total number of votes cast and counted shall be required for the referendum to be adopted.




2. The Druk Gyalpo may command a National Referendum if:







a.
In His opinion a Bill, which is not passed in a joint sitting of Parliament, is of national importance; or






b.
An appeal is made by not less than fifty percent of the total number of members of all Dzongkhag Tshogdues.






3. A National Referendum shall not be held on the question of imposition, variation, repeal of taxes or any other grounds as may be prescribed by law made by Parliament.




4. Parliament shall, by law, prescribe the procedure for holding a National Referendum.



Article 35. Amendment & Authoritative Text




1. Subject to the provision of section 26 of Article 2 and section 9 of Article 33, Parliament shall have the power to amend by way of addition, variation, or repeal the provisions of this Constitution in accordance with the procedure set out in this Article.




2. A motion to amend the Constitution under section 1 of this Article shall be initiated by a simple majority of the total number of members of Parliament at a joint sitting and, on being passed by not less than three-fourths of the total number of members in the next session at a joint sitting of Parliament, the Constitution shall stand amended on Assent being granted by the Druk Gyalpo.




3. Parliament may call for a National Referendum if, in its opinion, a Constitutional Bill, which is not granted Assent by the Druk Gyalpo is of national importance. Accordingly, sections 1, 3 and 4 of Article 34 shall apply.




4. In any instance of a difference in meaning between the Dzongkha and the English texts of this Constitution, each text shall be regarded as equally authoritative and courts shall reconcile the two texts.



Schedule 1. The National Flag and the National Emblem of Bhutan


The National Flag


The upper yellow half that touches the base symbolizes the secular tradition. It personifies His Majesty the King, whose noble actions enhance the Kingdom. Hence, it symbolizes that His Majesty is the upholder of the spiritual and secular foundations of the Kingdom.


The lower orange half that extends to the top symbolizes the spiritual tradition. It also symbolizes the flourishing of the Buddhist teachings in general and that of the Kagyu and Nyingma traditions in particular.


The dragon that fully presses down the fimbriation symbolizes the name of the Kingdom, which is endowed with the spiritual and secular traditions.


The white dragon symbolizes the undefiled thoughts of the people that express their loyalty, patriotism and great sense of belonging to the Kingdom although they have different ethnic and linguistic origins.


The National Emblem


Within the circle of the national emblem, two crossed-vajras are placed over a lotus. They are flanked on either side by a male and female white dragon. A wish-fulfilling jewel is located above them. There are four other jewels inside the circle where the two vajras intersect. They symbolize the spiritual and secular traditions of the Kingdom based on the four spiritual undertakings of Vajrayana Buddhism. The lotus symbolizes absence of defilements, the wish fulfilling jewel, the sovereign power of the people, and the two dragons, the name of the Kingdom.



Schedule 2. The National Anthem of Bhutan


In the Kingdom of Bhutan adorned with cypress trees,


The Protector who reigns over the realm of spiritual and secular traditions,


He is the King of Bhutan, the precious sovereign.


May His being remain unchanging, and the Kingdom prosper,


May the teachings of the Enlightened One flourish,


May the sun of peace and happiness shine over all people.



Schedule 3. Oath or Affirmation of Office


"I,. . . . ., do solemnly swear/affirm that I shall uphold the sovereignty and integrity of Bhutan faithfully, conscientiously discharge my duties in the service of the Tsawa-sum and perform the duties of my office without fear or favour to the best of my ability, and that I shall bear true faith and allegiance to the Constitution of Bhutan."



Schedule 4. Oath or Affirmation of Secrecy


"I,. . . . , do solemnly swear/affirm that I shall not directly or indirectly communicate or reveal to any person any matter which shall be brought under my consideration or shall become known to me as a. . . . for the Royal Government of Bhutan except as may be required for the due discharge of my duties as . . ."



GLOSSARY


Chhoe-sid: Religion and politics (temporal and secular).


Chhoe-sid-nyi: Dual system of religion and politics (temporal and secular).


Chibdrel: A ceremonial procession to receive and honour distinguished personages and personalities.


Chiwog: A unit under a Gewog.


Dakyen: Award of rank and responsibility.


Dar: Scarf that symbolizes the conferring of rank.


Drangpon: Judge or Justice of a Royal Court of Justice.


Dratshang: Monastic Body.


Dratshang Lhentshog: The Commission for the Monastic Affairs.


Druk: Bhutan.


Druk Gyalpo: The King of Bhutan.


Druk-lu: The tradition of the Drukpa Kargyu, established by Zhabdrung Ngawang Namgyal.


Dungkhag Court: Sub-district Court.


Dzong: Fortress, which is commonly used as an administrative center and traditionally is the abode of monks.


Dzongdag: District Administrator.


Dzongkha: The National Language of Bhutan.


Dzongkhag: District.


Dzongkhag Tshogdu: District Council.


Gewog: County.


Gewog Tshogde: County Committee.


Goendey: A monastic community.


Gup: Head of a Gewog.


Gyenja: Agreement.


Jabmi: Legal Counsel.


Je Khenpo: The Chief Abbot of the Central Monastic Body of Bhutan.


Kargyu: One of the four orders of Mahayana Buddhism.


Kasho: A written order.


Ked-dzog: Stages of development and completion in Vajrayana practice.


Kidu: Benefits granted by the King or the Government of Bhutan.


Lhakhang: Temple.


Lhengye: Ministerial position.


Lhengye Zhungtshog: Council of Ministers or Cabinet.


Lhentshog: Commission.


Lopon: Teacher.


Machhen: The holy relic of Zhabdrung Ngawang Namgyal, who unified Bhutan in the 17th century.


Mangmi: An elected representative of the Gewog, who is also a deputy Gup.


Nye: Sacred pilgrimage site.


Nyi-Kyelma: Conferring a red scarf (rank and honour with the title of Dasho).


Nyingma: One of the four orders of Mahayana Buddhism.


Pelden Drukpa: Glorious Bhutan or an illustrious Bhutanese person.


Rabdeys: Monastic bodies in dzongs other than Punakha and Thimphu.


Tashi-mon-lam: Prayers for fulfillment of good wishes and aspirations.


Ten-sum: Three types of sacred treasures comprising of images, scriptures and stupas.


Thromde: Municipality.


Thromde Tshogde: Municipal Committee.


Thrompon: Municipal Administrator or Mayor.


Triple Gem: Buddha, Dharma and Sangha.


Tsa Thrim Chhenmo: The Supreme Constitution.


Tsawa-Sum: The King, Country and People.


Tshogpa: An association or committee.


Yenlag Thromde: Satellite town.


Zhug-drel-phunsum tshog-pai ten-drel: Traditional ceremony for the acquisition of the triple attributes of grace, glory and wealth during a formal and auspicious occasion.


Zhung Dratshang: Central Monastic Body.

